Citation Nr: 0929406	
Decision Date: 08/06/09    Archive Date: 08/14/09	

DOCKET NO.  09-12 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the residuals of 
postoperative prostate cancer, attributable to herbicide 
agents.  



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1961 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
The case is not ready for appellate review and must be 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The Veteran is shown by competent medical evidence to have 
been diagnosed for prostate cancer and treated with a radical 
retropubic prostatectomy.  He claims entitlement to service 
connection for his postoperative prostate cancer based on 
herbicide exposure.  

He has claimed in rather straightforward credible statements 
that while assigned to a Marine air squadron aboard the US 
aircraft carrier Constellation as a jet engine mechanic, one 
of the squadron's planes was damaged and had to land at Da 
Nang Air Base in the Republic of Vietnam, and that he and a 
fellow jet mechanic were flown off the carrier to Da Nang for 
the purpose of repairing this aircraft, where they stayed for 
approximately one week in July or August 1964.  At present, 
there is no objective evidence verifying this statement.  

After the case had been certified for appeal and transferred 
to the Board, a statement was received from L.H. who wrote 
that he was assigned to VMCJ-1 aboard the USS Constellation 
in the South China Sea, and that in August or September 1964, 
one of the squadron's aircraft had to land at Da Nang Air 
Base and that he and one H.S. were told they would have to 
travel to Da Nang to fix the plane.  L.H. told his NCO that 
the Veteran was more qualified on the F8 jet engine, so the 
Veteran and H.S. did travel to Da Nang Air Base to repair the 
plane.  

There was no waiver of initial consideration of this 
obviously pertinent evidence by the RO, so the case must be 
remanded to the RO for initial consideration in accordance 
with 38 C.F.R. § 20.1304(c) (2008).  

On remand, the RO should immediately request the production 
of the Veteran's service personnel records for inclusion in 
the claims folder.  These records may provide some 
corroboration of the Veteran's statement, but if 
corroboration remains insufficient, then the case must be 
referred for research by the appropriate Marine Corps office.  

Independent on-line research by the Board confirms that a 
Marine Air Reconnaissance Unit (VMCJ-1) using reconnaissance 
aircraft (RF-8A) were assigned aboard the USS Constellation 
(CVA-64) from May 1964 to February 1965.  The Veteran's 
DD Form 214 confirms that he was an aircraft engine mechanic, 
that he served one year and two days foreign and/or sea 
service, and a DD Form 215 confirms that he was awarded the 
Armed Forces Expeditionary Medal (Vietnam).  This award does 
not confirm a service member's physical presence in Vietnam.

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  Initially, a military records 
specialist should secure any and all 
available service personnel records for 
the Veteran from the National Personnel 
Records Center (NPRC).  All records 
obtained must be included in the claims 
folder.  Rating personnel should review 
these records to determine whether 
corroboration of the Veteran's TAD 
(temporary active duty) at Da Nang Air 
Base in July to September 1964 can be 
confirmed.  If so, no further action is 
necessary to affirm and allow the 
Veteran's claim.  If corroboration 
remains lacking, then additional 
development is necessary.  

2.  The RO should prepare a package of 
the Veteran's service personnel records, 
DD 214, DD Form 215, and copies of the 
Veteran's statements and the buddy 
statement of LH and any other relevant 
data together with a cover letter to be 
forwarded to Marine Corps University 
Archive, Gray Research Center, 2040 
Broadway Street, Quantico VA  22134-5107.  

The cover letter should request the 
Marine Research Unit to investigate the 
Veteran's allegation of a one week TAD 
from the USS Constellation while assigned 
to VMCJ-1 detachment for the purpose of 
repairing an RF-8A.  There is a 13 
July 1964 service medical record 
documenting the Veteran's treatment for a 
right great toe contusion which 
presumably included X-ray completed 
aboard the USS Constellation.  A search 
should be directed from 15 July through 
30 September 1964 specifically of 
squadron records of VMCJ-1 detachment, 
assigned to the USS Constellation, 
including their squadron or detachment 
log books, aircraft maintenance reports, 
or squadron or detachment cruise log for 
the relevant time in question.  It would 
also be corroboratory to have this 
research unit confirm that the Veteran, 
HS, Sgt. M., and/or LH were all members 
of VMCJ-1 detachment serving aboard the 
USS Constellation together during the 
period of July through September 1964.  
The RO should request the Marine Research 
Unit to corroborate all of any parts that 
it can of the Veteran's claim to have 
served in this unit at the appropriate 
time and to have been flown to Da Nang 
Air Base for a week to work on a squadron 
or detachment aircraft that was damaged 
at that location.  

3.  After completing the above 
development, the RO should again address 
the claim.  If it cannot be allowed to 
the Veteran's satisfaction, he and the 
representative must be provided with a 
Supplemental Statement of the Case which 
includes a discussion of VCAA compliance 
and the development requested in this 
remand action.  They must be provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




